Citation Nr: 1747316	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  08-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This matter was most recently before the Board in April 2015, at which time the Board remanded the Veteran's TDIU claim to ensure compliance with the Board's prior April 2014 remand, where the Board directed the RO to refer the claim to the Undersecretary for Benefits or to the Director of Compensation and Pension Service for extraschedular consideration.  In January 2017, the RO indicated that "[t]he extra-schedular memo was prepared and referred to Compensation Service on September 10, 2014[,]" further noting that the Chief of Compensation Service concurred with the September 2014 memo in October 2014.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected PTSD precludes substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities on an extraschedular basis have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of percentage ratings.  38 C.F.R. §4.16(b).  The Board is prohibited from assigning a TDIU on the bases of 38 C.F.R. §4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. §4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.

Service connection is in effect for PTSD, rated 50 percent disabling, effective December 14, 2006; residuals of a shrapnel fragment wound of the right leg, rated 10 percent disabling, effective October 28, 1970; peripheral neuropathy of the right lower leg, rated at 10 percent disabling, effective July 2007; painful scar of the right leg, rated 10 percent disabling, effective September 8, 2010.  Thus, the minimum percentage requirements for a schedular TDIU set forth in 38 C.F.R. § 4.16(a) have not been met.  

However, in the April 2014 remand, the Board concluded that there was plausible evidence that the Veteran's service connected disabilities caused unemployability, and directed the RO to submit the Veteran's claim to VA's Director of Compensation and Pensions Service for extraschedular consideration.  As noted above, the RO prepared a September 2014 extraschedular memo and submitted it to the Compensation service, in which the RO stated that "[b]ased on a review of the evidence at hand, there is no indication that the [V]eteran['s] service connected condition prevent[s] gainful employment[,]" and concluded that "entitlement to TDIU on an extra-schedular basis is denied."  The Chief of the Compensation Service concurred with that memo in an October 2014 administrative decision.  

While the Board is required to refer a claim for a TDIU award on an extraschedular basis to the Director for initial consideration, the Director's decision is not binding on the Board, nor must it be afforded the probative value of a medical opinion.  Rather, it is to be considered an administrative decision that the Board reviews de novo, and the Board may grant a TDIU on an extraschedular basis after the issue has first been considered by the Director.  38 C.F.R. § 4.16; see Wages v. McDonald, 27 Vet. App. 233 (2016) (Board is authorized to award an extraschedular TDIU after obtaining the Director's decision).

In a March 2007 statement, the Veteran indicated that he was last employed in April 2007, when he resigned from his position as a phone technician at Bell South, stating that his psychiatric symptoms caused him to be unable to work with his managers or his peers.  In a May 2005 Vet Center intake and treatment summary, a VA clinical psychiatrist noted that the Veteran had suffered from chronic and severe post-traumatic stress disorder (PTSD) for years, and opined that "[h]e probably would have lost his job a long time ago had it not been for the fact that he generally works alone outside and has minimal contact with other people[,]" and further opined that "[s]hould he lose his job, he is unlikely to succeed in adjusting to another work environment if his PTSD remains untreated."  

The Veteran received a May 2007 VA examination, in which the examiner opined that there wasn't total occupational and social impairment due to PTSD, but stated that there was reduced reliability and productivity due to PTSD symptoms, noting examples of symptoms such as: "Quit his job because he could not handle his irritation, depression, distancing from others, the need to stay busy to keep his mind off negative topics, etoh use to help him sleep, decreased concentration."  The Veteran received another VA examination in September 2010, in which the examiner ultimately opined that the Veteran is not fully unemployable, but due to avoidant and hyperarousal symptoms he would be unlikely to function effectively in an occupation and setting that involved much interaction with other people.  The September 2010 VA examiner also noted that the Veteran left his long time job with the phone company because of conflict with supervisors, co-workers and customers, and stated that he would do best in a setting in which he could work alone and with minimal supervision.  However, neither VA examination appears to adequately address the Veteran's educational and vocation background in assessing his ability to work.  The Veteran has indicated that he received a high school education, and that after service, he worked at a variety of miscellaneous jobs for two and half years before being hired at Bell South as a technician, where he remained for 35 years prior to resigning due to his PTSD symptoms.  Given that the Veteran's only recent professional experience is in a position which he resigned from due to PTSD symptoms, that his former position already allowed the Veteran to generally work alone and involved minimal interaction with other people, it is unclear what long term employment the Veteran might be able to obtain with his background that would allow him to work in a more solitary environment.  

In light of the Veteran's lay statements regarding his PTSD symptoms and the May 2005 VA psychiatrist's opinions, the Board finds that the evidence supports a conclusion that a TDIU is warranted due to the Veteran's service-connected disabilities.


ORDER

Entitlement to TDIU is granted.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


